Electronically Filed
                                                            Supreme Court
                                                            SCWC-XX-XXXXXXX
                                                            26-AUG-2019
                                                            09:02 AM



                             SCWC-XX-XXXXXXX

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                    vs.

                            ARNET D. PERSONS,
                     Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CASE NO. 1DCW-XX-XXXXXXX)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Arnet D. Persons’ application

for writ of certiorari, filed on July 24, 2019, is hereby rejected.

           DATED:   Honolulu, Hawai#i, August 26, 2019,

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson